
	

115 HCON 95 : Expressing support for the use of public-private partnerships to bring computer science education to more K–12 classrooms.
U.S. House of Representatives
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		H. CON. RES. 95
		IN THE SENATE OF THE UNITED STATES
		December 19, 2017Received and referred to the Committee on Health, Education, Labor, and PensionsCONCURRENT RESOLUTION
		Expressing support for the use of public-private partnerships to bring computer science education
			 to more K–12 classrooms.
	
	
 Whereas 9 in 10 parents want their child to study computer science, but only 40 percent of schools teach computer programming;
 Whereas low-income students and students from small towns and rural communities are less likely to attend a school that offers computer science programming;
 Whereas computing makes up two-thirds of all projected new jobs in science, technology, engineering, and mathematics fields;
 Whereas there are over 500,000 open computing jobs nationwide and such job openings are projected to grow at twice the rate of all other jobs;
 Whereas significant workforce shortages in computing fields, particularly in cybersecurity, can pose significant threats to our national security; and
 Whereas computing occupations are among the highest paying jobs for new graduates: Now, therefore, be it
		
	
 That the Congress expresses support for the use of public-private partnerships to bring computer science education to more K–12 classrooms throughout the country.
		
	Passed the House of Representatives December 18, 2017.Karen L. Haas,Clerk
